Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1-2, 5-8, and 10-11 are rejected 35 U.S.C. § 103 as being unpatentable over SUZUKI (US-20100080952-A1), hereinafter referred to as SUZUKI.
Regarding Claim 1, SUZUKI teaches a method for producing a three-dimensional preform from reinforcing fibers for producing a component from a fiber-reinforced plastic (The examiner considers that the prior art device anticipates a claimed process if the device carries out the process during normal operation. Please see MPEP 2112.02 I. titled “Process Claims”. abstract), comprising the steps of:
introducing at least one layer of fibers having a binder (a preform comprising a reinforcing-fiber base bonded and united through an adhesive resin, abstract) onto a supporting surface of a draping mold (303 and 302 of 205B, Figure(s) 16 and 18), 
wherein the draping mold is subdivided into two halves (303 and 302 of 205B, Figure(s) 16 and 18),
which are movable in relation to one another to form a gap (Figure(s) 18 and Paragraph(s) 0414),
the two halves supporting a bottom surface of the at least one layer of fibers (Figure(s) 18),
opening the gap to a first gap size so that at least a portion of the at least one layer of fibers is disposed within the gap between the two halves of the draping mold (Paragraph(s) 0069, 0425-0426 and Figure(s) 16,18)
reducing the first gap size to a second gap size which determines a thickness of a web of the three-dimensional preform (Paragraph(s) 0069, 0425-0426 and Figure(s) 16,18. The examiner considers that this limitation is obvious to size over the prior art. Please see MPEP 2144.04 IV. A. titled “Changes in Size/Proportion”. ),
forming the at least one layer of fibers with at least one forming element by displacing the at least one forming element along the draping mold (Paragraph(s) 0069, 0425-0426 and Figure(s) 16,18),
applying an airtight film to the at least one layer of fibers during or directly after the forming (Paragraph(s) 0268, 0269, 0277),
creating a negative pressure in an intermediate space between the airtight film and the draping mold via a suction connection extending through the draping mold to the supporting surface (Paragraph(s) 0277),
activating the binder (Paragraph(s) 0453), and
removing the negative pressure after curing of the binder (Paragraph(s) 0304, 0453). 

Regarding Claim 2, SUZUKI teaches the method according to Claim 1,
wherein the at least one layer of fibers is provided as a fibrous sheet (Paragraph(s) 0304).

Regarding Claim 5, SUZUKI teaches the method according to Claim 1,
wherein the at least one forming element comprises a roller (widening roll 304, Paragraph(s) 0414 and Figure(s) 16/18),
which is rolled along at least one forming zone on the at least one layer of fibers (widening roll 304, Paragraph(s) 0414 and Figure(s) 16/18). 

Regarding Claim 6, SUZUKI teaches the method according to Claim 1,
wherein the at least one forming element comprises at least one shaping element (widening roll 304, Paragraph(s) 0414 and Figure(s) 16/18),
which is moved with a pressing surface sliding on the at least one layer of fibers (widening roll 304, Paragraph(s) 0414 and Figure(s) 16/18). 

Regarding Claim 7, SUZUKI teaches the method according to Claim 1,
wherein the step of applying the airtight film comprises unrolling the film and positioning unrolled film on the preform via a deflecting roll (Paragraph(s) 0270, 0277, 0278, 0279, 0367, 0453, 0359, 0417; The examiner considers that because the film is continuous, is applied during curing,  and the widening roll is used the deflecting roll positions the unrolled film on the preform via the widening roll).

Regarding Claim 8, SUZUKI teaches the method according to Claim 7,
wherein the deflecting roll completes the forming of the at least one layer of fibers (Paragraph(s) 0270, 0277, 0278, 0279, 0367, 0453, 0359, 0417; The examiner considers that because the film is continuous, is applied during curing,  and the widening roll is used the deflecting roll positions the unrolled film on the preform via the widening roll). 

Regarding Claim 10, SUZUKI teaches the method according to Claim 1,
wherein the step of activating the binder comprises heating the draping mold (Paragraph(s) 0003)
the binder being a thermoplastic (Paragraph(s) 0306).

Regarding Claim 11, SUZUKI teaches the method according to Claim 10,
wherein the method additionally comprising maintaining a predetermined temperature for a predetermined first period of time (Paragraph(s) 0438),
so that the binder melts completely (Paragraph(s) 0438, see where the binder is “integrated” into the fiber based sheet. The examiner considers that the binder would have to melt completely in order to fully integrate in the instance where a thermoplastic binder that is integrated by heating is used.), and
the method additionally comprises a cooling of the draping mold with the created negative pressure for a predetermined second period of time (The examiner considers that in the instance where a thermoplastic binder is melted in order to secure forming, in order for it to harden, it must subsequently cool to maintain its shape.). 

Claim(s) 3-4 is/are rejected under 35 U.S.C § 103 as being unpatentable over SUZUKI in view of HAYES (US-20160361837-A1), hereafter referred to as HAYES.  
Regarding Claim 3, SUZUKI teaches the method according to Claim 2 and the importance of a vacuum in order to cure the resin; However, SUZUKI is silent to the following limitation:
wherein a plurality of suction connections are distributed on the draping mold and the step of creating the negative pressure comprises selectively applying the negative pressure to individual suction connections or groups of suction connections. 
HAYES teaches a molding system utilizing vacuum suction:
wherein a plurality of suction connections are distributed on the draping mold and the step of creating the negative pressure comprises selectively applying the negative pressure to (see where the air passages 144 allow a vacuum to be drawn through the substrate 20; Figure(s) 3 and Paragraph(s) 0066). 
SUZUKI and HAYES are analogous in the field of vacuum molding surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SUZUKI'(s) 302 and 303 with HAYES'(s) air passages, because this predictably and advantageously creates a vacuum (Paragraph(s) 0066). 

Regarding Claim 4, please see the rejection for Claim 3.

Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PLASKET (US-3165432-A) teaches vacuum applied through a mandrel.
COHEN (US-20180127192-A1) teaches a vacuum applied through a mandrel.
HIRABAYASHI (US-20190283343-A1) teaches a vacuum applied through a mandrel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743